     Case 8:17-cv-01281-DOC-DFM Document 45 Filed 01/10/19 Page 1 of 2 Page ID #:614



1
2
3
4
5
6
7
8
9
10
11                           UNITED STATES DISTRICT COURT
12          FOR THE CENTRAL DISTRICT OF CALIFORNIA – SOUTHERN DIVISION
13
14     RANDY PITRE, on behalf of himself,    CASE NO. 8:17-cv-1281-DOC-DFMx
       all others similarly situated,
15                                           ORDER GRANTING
               Plaintiff,                    STIPULATION TO EXTEND
16                                           MEDIATION DEADLINE [44]
       v.
17
       WAL-MART STORES, INC., a
18     Delaware corporation; and DOES 1
       through 100, inclusive,               Current deadline:     January 9, 2019
19                                           New deadline:         April 9, 2019
               Defendants.
20
21
22
23
24
25
26
27
28

                                              1
             ORDER GRANTING STIPULATION TO EXTEND MEDIATION DEADLINE
     Case 8:17-cv-01281-DOC-DFM Document 45 Filed 01/10/19 Page 2 of 2 Page ID #:615



1            The Court, having considered the Parties’ Stipulation to Extend Mediation
2      Deadline, and for good cause shown, HEREBY ORDERS that the Stipulation is
3      GRANTED.
4            The deadline for the parties to participate in private mediation is extended to April
5      9, 2019.
6
7
8      IT IS SO ORDERED.
9              January 10
       Dated: ______________, 2019                         ____________________________
10                                                                Hon. David O. Carter
                                                                  U.S. District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                           2
          ORDER GRANTING STIPULATION TO EXTEND MEDIATION DEADLINE
